 

Case 1:19-cr-00504-LAK Docun

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

TONY GEORGITON,

Defendant.

WHEREAS, with the def
allocution was made before a Un
September 9, 2020;

WHEREAS, a transcripy
thereafter was transmitted to 1

WHEREAS, upon review
has determined that the defenda
knowingly and voluntarily and ft

the guilty plea;

nent 133 Filed 09/14/20 Page 1 of 2

ORDER

19 Cr. 504 (LAK)

> olf
endant’s consent, his guilty plea

ited States Magistrate Judge on

of the allocution was made and
he District Court; and

of that transcript, this Court
nt entered the guilty plea

hat there was a factual basis for

 
 

Case 1:19-cr-00504-LAK Document 133 Filed 09/14/20 Page 2 of 2

is accepted.

Dated:

IT IS HEREBY ORDERED

New York, New York

September 2020

that the defendant’s guilty plea

 

 

it ~
ONORABLE LEWIS 34 KAPLAN
NITED STATES DISTRICT JUDGE
OUTHERN DISTRICT OF NEW YORK

Fe

 

 
